In error to the Circuit Court of Clark County, State of Wisconsin.

Per Curiam.

Dismissed for the want of jurisdiction. Knox v. Exchange Bank, 12 Wall. 379; Central Land Company v. Laidley, 159 U. S. 103; New Orleans Water Works Co. v. Louisiana, 185 U. S. 336; California Powder Works v. Davis, 151 U. S. 389; Louisville and Nashville Railroad Company v. Louisville, 166 U. S. 709; Morley v. Lake Shore &c. Railway Company, 146 U. S. 162; Bacon *558v. Texas, 163 U. S. 207.
Mr. Bvhlee A. Cole for plaintiff in error.
Mr. A. B. Browne and Mr. Alexander Britton for defendants in- error.